                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 1 of 7


 1   PHILLIP A BAKER, CA BAR NO. #169571 (Admitted Pro Hac Vice 9-11-19)
     pbaker@bknlawyers.com
 2   BAKER, KEENER & NAHRA, LLP
     633 West 5th Street
 3   Suite 5500
     Los Angeles, California 90071
 4   Telephone: (213) 241-0900
     Facsimile: (213) 241-0990
 5
     PATRICK J. McGRODER, III, AZ BAR NO. 002598
 6   p3@beusgilbert.com
     BEUS GILBERT, PLLC
 7   701 N. 44th Street
     Phoenix, Arizona 85008
 8   Telephone: (480) 429-3000
     Facsimile: (480) 429-3100
 9
     Attorneys for Defendants
10   GIRARDI│KEESE
     THOMAS V. GIRARDI
11   ERIKA N. GIRARDI
12                                     UNITED STATES DISTRICT COURT
13                                         DISTRICT OF ARIZONA
14   Stillwell Madison, LLC, a Delaware limited     Case No.: CV-19-03563-PHX-SPL
     liability company,
15                                                  Complaint filed:       05-24-2019
                         Plaintiff,
16                                                  DEFENDANTS’ RENEWED
     vs.                                            MOTION TO DISMISS AND
17                                                  COMPEL ARBITRATION;
     Girardi & Keese, a California general          MEMORANDUM OF POINTS AND
18   partnership d/b/a Girardi/Keese, Thomas V.     AUTHORITIES IN SUPPORT
     Girardi, and Erika N. Girardi, husband and     THEREOF
19   wife,
                                                    [Filed concurrently with [Proposed]
20                       Defendants.                Order and Certification of Conferral]
21                                                  DATE: To Be Set By Judge
                                                    TIME: To Be Set By Judge
22                                                  CTRM: 501
23                                                  JUDGE: HON. STEVEN P. LOGAN
24

25   ///
26   ///
27   ///
28   ///
     242-3777-0011

                                                    -1-
           DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 2 of 7


 1   TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:
 2               COMES NOW Defendants, GIRARDI│KEESE, THOMAS V. GIRARDI and ERIKA
 3   N. GIRARDI (sued herein as Girardi & Keese, a California general partnership d/b/a
 4   Girardi/Keese, Thomas V. Girardi, and Erika N. Girardi, husband and wife) (hereinafter
 5   “Defendants”) request a hearing date to be set by Judge Logan in Courtroom 501 of the above-
 6   entitled Court located at 401 Washington Street, Phoenix Arizona, in that Defendants seek to
 7   move this Court to Dismiss the current action and Compel Arbitration of the current dispute.
 8   This Motion is made pursuant to A.R.S. § 12-3007 and 9 U.S.C. § 3.
 9               Counsel for Defendants sought via meet and confer efforts to obtain a stipulation of
10   dismissal and to compel arbitration on August 5, 2019. Counsel for Plaintiff has rejected
11   Defendants’ request and thus this Motion was filed. Pursuant to the Court’s Order of
12   January 13, 2020 [Doc. 14], the Court allowed for the refiling of the instant Motion within 14
13   days.
14   DATED: January 24, 2020                           BAKER, KEENER & NAHRA, LLP
15                                                     By /S/ PHILLIP A. BAKER
                                                           PHILLIP A. BAKER
16                                                     BAKER, KEENER & NAHRA, LLP
                                                       633 West 5th Street, Suite 5500
17                                                     Los Angeles, California 90071
                                                       Telephone: (213) 241-0900
18                                                     Facsimile: (213) 241-0990
19                                                     Attorneys for Defendants
                                                       GIRARDI│KEESE, THOMAS V. GIRARDI and
20                                                     ERIKA GIRARDI
21
                                                       BEUS GILBERT, PLLC
22
                                                       By /S/ PATRICK J. McGRODER III
23                                                         PATRICK J. McGRODER III
                                                       BEUS GLIBLERT, PLLC
24                                                     701 N. 44th Street
                                                       Phoenix, Arizona 85008
25                                                     Telephone: (480) 429-3000
                                                       Facsimile: (480) 429-3100
26
                                                       Attorneys for Defendants
27                                                     GIRARDI│KEESE, THOMAS V. GIRARDI and
                                                       ERIKA GIRARDI
28
     242-3777-0011

                                                        -2-
         DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 3 of 7


 1                           MEMORANDUM OF POINTS AND AUHTORITIES
 2   1.          INTRODUCTION
 3               The current action was filed as a publicity stunt. The current alleged breach of contract
 4   was only filed in this Court to attempt to embarrass the Defendants GIRARDI│KEESE,
 5   THOMAS V. GIRARDI and ERIKA N. GIRARDI (sued herein as Girardi & Keese, a
 6   California general partnership d/b/a Girardi/Keese, Thomas V. Girardi, and Erika N. Girardi,
 7   husband and wife) (hereinafter “Defendants”). The Plaintiff surely knew there was an
 8   arbitration agreement in the contract for which they seek to enforce. (See Paragraph 15 of
 9   Exhibit 1 to the Complaint.)
10               The applicable contract is to be governed by Arizona law and is to be subject to the
11   arbitration agreement. (See Paragraph 15(e) of Exhibit 1 to the Complaint.) Plaintiff filed in
12   federal court using such highly charged language as “lavish lifestyle” and “glamorous public
13   image” (See Paragraph 30 of the Complaint) with the goal to try to use the Court system as a
                               1
14   publicity campaign.
15               Plaintiff should be estopped further from this unprofessional tact and immediately
16   compelled to litigate this dispute in the forum for which they demanded in the contract.
17   2.          ARBITRATION SHOULD BE COMPELLED UNDER BOTH FEDERAL AND
18               ARIZONA LAW
19               Pursuant to 9 U.S.C. § 3, a state court must order arbitration so long as the moving party
20   “is not in default in proceeding with such arbitration.” This provision, as a matter of federal
21   law, governs the determination of whether a party has “default[ed]” by waiving the right to
22   seek arbitration under an otherwise enforceable agreement. See Ehleiter v. Grapetree Shores,
23   Inc., 482 F.3d 207, 217 (3d Cir. 2007); Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 13 (1st
24   Cir. 2005) (citing cases); S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514
25   (11th Cir. 1990) (“Our determination of whether S & H waived its right to arbitration, as
26   opposed to whether the contract is void under Alabama law, is controlled solely by federal
27

28
     1
         Counsel Phillip A. Baker was admitted Pro Hac Vice by this Court on September 11, 2019.
     242-3777-0011

                                                        -3-
          DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 4 of 7


 1   law.”); Cornell & Co. v. Barber & Ross Co., 360 F.2d 512, 513 (D.C. Cir. 1966) (“Once
 2   having waived the right to arbitrate, that party is necessarily ‘in default in proceeding with such
 3   arbitration.’ ”); Hudson, 387 P.3d at 47; see also Barber & Ross Co. v. Cornell & Co., 242 F.
 4   Supp. 825, 826 (D.D.C. 1965) (moving party was “in default” because “the litigation
 5   machinery had been substantially invoked at the time an intention to arbitrate was
 6   communicated”). In the face of these authorities, Plaintiff cites no case holding that waiver of
 7   a right to arbitrate under the FAA is governed by state-law principles under § 2 of the FAA
 8   rather than by federal-law principles under § 3.
 9               Further, Arizona law requires compulsion to arbitration. A.R.S. § 12-3007 states in
10   pertinent part:
11               “A.     On motion of a person showing an agreement to arbitrate and alleging
12               another person's refusal to arbitrate pursuant to the agreement:
13                       1. If the refusing party does not appear or does not oppose the motion,
14                          the court shall order the parties to arbitrate.
15                       2. If the refusing party opposes the motion, the court shall proceed
16                          summarily to decide the issue and order the parties to arbitrate unless
17                          it finds that there is no enforceable agreement to arbitrate.”
18
                 As a result, Plaintiff’s action should be dismissed, and arbitration compelled. The
19
     current action seeks recovery pursuant to a Loan Agreement attached to Plaintiff’s complaint
20
     and Plaintiff seeks damages arising from the purported breach of the Loan Agreement. The
21
     Loan Agreement controls, and Paragraph 15 demonstrates the broadness of the arbitration
22
     provision which covers:
23
                 “Any and all claims, counterclaims, demands, causes of action, disputes, or
24
                 controversies under this Agreement or the alleged breach of any provision
25
                 hereof (all of which are referred to as ‘Disputed Claims’), whether such
26
                 Disputed Claims arise at law or in equity, under US state or federal law, or the
27
                 law of any other nation or state, for damages or for any other relief, shall be
28
     242-3777-0011

                                                           -4-
         DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 5 of 7


 1               resolved in the manner set forth below:” (Paragraph 15A of Exhibit 1 to the
 2               Complaint.)
 3               Further, while Plaintiff during meet and confer efforts has taken the position that the
 4   claimed breach of the loan agreement and the purported Forbearance Agreement invalidates
 5   the arbitration language, Paragraph 15(g) establishes without a doubt the current action should
 6   be in arbitration:
 7               “EACH PARTY UNDERSTANDS AND AGREES THAT (i) THIS
 8               AGREEMENT CONTAINS THE REQUIREMENT TO ARBITRATE
 9               WITH RESPECT TO ANY DISPUTE OR NEED OF
10               INTERPRETATION OF THIS AGREEMENT; (ii) EACH PARTY WILL
11               NOT BE ABLE TO BRING A LAWSUIT AGAIN THE OTHER PARTY;
12               (iii) THERE SHALL BE NO AUTHORITY FOR ANY CLAIMS TO BE
13               ARBTIRATED ON A CLASS ACTION OR PRIVATE ATTORNEY
14               GENERAL BASIS; AND (iv) ARBITRATION CAN ONLY DECIDE
15               THE PARTIES’ CLAIMS AND MAY NOT CONSOLIDATE OR JOIN
16               THE CLAIMS OF OTHER PERSONS THAT MAY HAVE SIMILAR
17               CLAIMS.” (Emphasis in original.)
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     242-3777-0011

                                                         -5-
           DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 6 of 7


 1   3.          CONCLUSION
 2               In short, Plaintiff’s contract, authored by itself, controls the location of this proceeding
 3   and Plaintiff’s denial of such firmly establishes this lawsuit was filed for an improper, ulterior
 4   purpose.
 5

 6   DATED: January 24, 2020                             BAKER, KEENER & NAHRA, LLP
 7                                                       By /S/ PHILLIP A. BAKER
                                                             PHILLIP A. BAKER
 8                                                       BAKER, KEENER & NAHRA, LLP
                                                         633 West 5th Street, Suite 5500
 9                                                       Los Angeles, California 90071
                                                         Telephone: (213) 241-0900
10                                                       Facsimile: (213) 241-0990
11                                                       Attorneys for Defendants
                                                         GIRARDI│KEESE, THOMAS V. GIRARDI and
12                                                       ERIKA GIRARDI
13
                                                         BEUS GILBERT, PLLC
14
                                                         By /S/ PATRICK J. McGRODER III
15                                                           PATRICK J. McGRODER III
                                                         701 N. 44TH ST.
16                                                       Phoenix, Arizona 85008
                                                         Telephone: (480) 429-3000
17                                                       Facsimile: (480) 429-3100
18                                                       Attorneys for Defendants
                                                         GIRARDI│KEESE, THOMAS V. GIRARDI and
19                                                       ERIKA GIRARDI
20

21

22

23

24

25

26

27

28
     242-3777-0011

                                                          -6-
          DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 17 Filed 01/24/20 Page 7 of 7


 1                                        CERTIFICATE OF SERVICE
 2                             Stillwell Madison, LLC v. Girardi & Keese, et al.
                         USDC – Arizona (Phoenix), Case No.: CV-19-03563-PHX-SPL
 3

 4
                 I hereby certify that on January 24, 2020, I electronically filed the attached document
 5
     entitled: DEFENDANTS’ RENEWED MOTION TO DISMISS AND COMPEL
 6
     ARBITRATION; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
 7
     THEREOF with the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 8
     Notice of Electronic Filing to the following CM/ECF registrants:
 9
     Laura E. Sixkiller, Esq.                               Counsel for Plaintiff
10   Katherine L. Benveniste, Esq.
11
     DLA Piper LLP (US)
     2525 E. Camelback Road, Suite 1000
12   Phoenix, AZ 85016
     laura.sixkiller@dlapiper.com
13   kate.benveniste@dlapiper.com
14
     Patrick J. McGroder, III                               Co-Counsel for Defendants
15   BEAUS GILBERT PLLC
     701 N. 44th Street
16
     Phoenix, AZ 85008
17   P3@buesgilbert.com
18
                 I declare under penalty of perjury, under the laws of the State of California, that the
19
     foregoing is true and correct.
20

21
                                                     /S/ PHILLIP A. BAKER
22                                                   PHILLIP A. BAKER
23

24

25

26

27

28
     242-3777-0011

                                                         -7-
         DEFENDANTS’ RENEWED MOTION TO DISMISS & COMPEL ARBITRATION
